GRIMES, Justice.
We have for review the consolidated cases of Florida Patient’s Compensation Fund v. Coxon and St. Joseph’s Hospital, Inc. v. Coxon, 502 So.2d 1369 (Fla.2d DCA 1987), which are certified to be in direct conflict with Bouchoc v. Peterson, 490 So.2d 132 (Fla. 3d DCA 1986). Our jurisdiction is predicated upon article V, section 3(b)(4), of the Florida Constitution. We quash the decision of the district court of appeal and remand for disposition consistent with our recent decision in Florida Patient’s Compensation Fund v. Bou-choc, 514 So.2d 52 (Fla.1987).
It is so ordered.
McDonald, C.J., and OVERTON, EHRLICH, SHAW, BARKETT and KO-GAN, JJ., concur.